311 F.2d 214
Carl M. CATHCART, Appellant,v.UNITED STATES of America, Appellee.
No. 19888.
United States Court of Appeals Fifth Circuit.
Dec. 11, 1962.

Carl M. Cathcart pro se.
Donald C. Lehman, Asst., U.S. Atty., Jacksonville, Fla., Edith House, U.S. Atty., Southern Dist. of Florida, for appellee.
Before RIVES, CAMERON and BELL, Circuit Judges.
PER CURIAM.


1
The district court, after a full hearing, denied appellant's motion to vacate sentence under 28 U.S.C.A. 2255, explaining the reasons for such denial in a well considered opinion, with which, after a careful reading and consideration of the entire record, we find ourselves in full agreement.  We find insubstantial the complaints that the district court refused the movant's general request, without naming particular persons, to subpoena witnesses who might corroborate the movant's testimony1 nor is there any substance to the complaint that the movant did not have an opportunity to respond to the court's inquiry, 'Is the defendant ready to proceed?'  The movant did in fact proceed without objection.  We are convinced that the movant has been accorded every consideration to protect his constitutional rights, and the judgment is


2
Affirmed.



1
 28 U.S.C.A. 1915; Bistram v. United States, 8th Cir., 1957, 248 F.2d 343, 347